     Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


ACOSTA, ET AL.                                                CIVIL ACTION


v.                                                             NO. 20-2323


DENKA PERFORMANCE ELASTOMER LLC, ET AL.                        SECTION “F”


                              ORDER AND REASONS

       Before the Court is the plaintiffs’ motion to remand this

action to state court.        For the reasons that follow, the motion is

DENIED.

                                 Background

       The plaintiffs in this environmental tort action allege that

the production of neoprene at the Pontchartrain Works Facility in

St. John the Baptist Parish negligently produces elevated levels

of chloroprene, which in turn causes the plaintiffs a variety of

maladies, including an increased risk of cancer.             The defendants

- the business entities responsible for operating the plant at

issue     and   the   state    administrative     agencies   charged   with

regulating them - removed the action to this Court, and the

plaintiffs now urge the Court to remand it for lack of federal

subject matter jurisdiction.


                                      1
    Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 2 of 12



      Repackaged allegations and new plaintiffs notwithstanding,

this case bears unmistakable similarity to the “Butler” action

this Court previously dismissed for failure to state a claim.             See

Butler v. Denka Performance Elastomer LLC, 2019 WL 1160814 (E.D.

La. Mar. 13, 2019).*    Whatever the preclusive implications of that

dismissal, the Court’s present task is limited to evaluating the

narrow issue presented by the plaintiffs’ motion: whether the Court

possesses subject matter jurisdiction to decide this case at all.

      As explained below, the focal point in the Court’s analysis

of that question is the impropriety of the plaintiffs’ joinder of

the Louisiana Department of Health and the Louisiana Department of

Environmental Quality as defendants.        Because “a state is not a

citizen for purposes of diversity jurisdiction,” “there can be no

federal jurisdiction on the basis of diversity of citizenship” in

an action that properly includes a state – or state agency – as a

party.    See Tex. Dep’t of Housing & Community Affairs v. Verex

Assurance, Inc., 68 F.3d 922, 926 (5th Cir. 1995).          However, for

largely the same reasons provided in the aforementioned “Butler”

decision, the plaintiffs’ joinder of arms of the state of Louisiana

was indeed “improper” under binding precedent, and accordingly




*    Indeed, that case and this case were filed by the same
plaintiffs’ counsel and feature a substantial degree of overlap.

                                    2
   Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 3 of 12



does not preclude the Court’s exercise of diversity jurisdiction

in this case.

                                     I.

        On a motion to remand, “[t]he removing party bears the burden

of showing that federal jurisdiction exists and that removal was

proper.” Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d

720, 723 (5th Cir. 2002).       Because the plaintiffs do not challenge

the procedural propriety of the defendants’ removal, their motion

turns     entirely   on   one   dispositive   issue:   whether   “federal

jurisdiction exists” over the plaintiffs’ action.             See id.    On

that decisive question, the parties disagree.

        The defendants assert that federal diversity jurisdiction

applies under 28 U.S.C. § 1332(a), and the Court now proceeds to

consider whether they have met their burden in demonstrating as

much.

                                     A.

        28 U.S.C. § 1332(a) sets forth the basic parameters of federal

diversity jurisdiction.         As relevant here, it vests the federal

district courts with original jurisdiction over civil actions

“between citizens of different states” involving an amount in

controversy of more than $75,000.         See § 1332(a)(1).   That is the

layman’s version.



                                      3
     Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 4 of 12



       The lawyer’s version is of course more complex. Two doctrines

in   the   advanced    version      have    specific       application         here:    the

“complete     diversity      rule,”    which       confines     federal         diversity

jurisdiction to cases where all plaintiffs are diverse from all

defendants,      and   the     “forum-defendant            rule”      of       28   U.S.C.

§ 1441(b)(2), which bars the removal of “[a] civil action otherwise

removable solely on the basis of [diversity jurisdiction]” where

any of the “properly joined . . . defendants is a citizen of the

State in which such action is brought.”                   See, e.g., Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 84 (2005) (“Defendants may remove an

action on the basis of diversity of citizenship [only] if there is

complete diversity between all named plaintiffs and all named

defendants, and no defendant is a citizen of the forum State.”).

       Another   doctrine     has     yet       further    application         here:    the

improper joinder rule.           In observance of § 1441(b)(2) - and to

curb    jurisdictional       gamesmanship         –   that     rule       provides     that

“defendants      [that]   were    improperly          joined    .     .    .   should   be

disregarded in determining whether there is complete diversity of

citizenship.”      Guillory v. PPG Indus., Inc., 434 F.3d 303, 313

(5th Cir. 2005). As the Fifth Circuit has explained, “a nondiverse

defendant has been improperly joined if the plaintiff has failed

to state a claim against that defendant on which relief may be



                                            4
   Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 5 of 12



granted.”   Int’l Energy Ventures Mgmt., LLC v. United Energy Grp.,

818 F.3d 193, 202 (5th Cir. 2016).             To determine whether a

plaintiff has failed to state a claim against a defendant for

purposes of this inquiry, a “court may conduct a Rule 12(b)(6)-

type   analysis,    looking   initially   at   the   allegations   of    the

complaint to determine whether the complaint states a claim under

state law against the in-state defendant.” Smallwood v. Ill. Cent.

R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc).

                                   B.

       Notwithstanding the plaintiffs’ inapposite arguments to the

contrary (addressed infra Part II), in light of the clear-cut law

detailed above, the Court’s jurisdictional inquiry at this stage

is essentially fourfold.

       As an initial matter, the Court must determine whether the

plaintiffs’ joinder of the Louisiana Department of Health and the

Louisiana Department of Environmental Quality was “improper.”            If

not, the Court’s analysis ends then and there.          If so, the Court

may proceed to a more traditional diversity-jurisdiction analysis.

That analysis requires the Court to make three more inquiries:

      First, does the amount in controversy exceed $75,000 per

       plaintiff?   See, e.g., Mississippi ex rel. Hood v. AU

       Optronics Corp., 571 U.S. 161, 165 (2014) (“§ 1332(a) . . .


                                    5
      Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 6 of 12



         requires each plaintiff’s claim to exceed the sum or value

         of $75,000.”).

        Second, disregarding improperly joined defendants, are all

         plaintiffs diverse from all defendants?             See Lincoln Prop.,

         546 U.S. at 84; Guillory, 434 F.3d at 313.

        And third, disregarding improperly joined defendants, are

         none of the defendants citizens of the forum state of

         Louisiana?   See Lincoln Prop., 546 U.S. at 84; Guillory,

         434 F.3d at 313.

         Because the answer to all three of these questions is yes,

the      defendants   have    successfully       availed    themselves     of   this

Court’s diversity jurisdiction, and the plaintiffs’ motion to

remand must accordingly be denied.

         The Court expands on each of these findings below.

1.       The Plaintiffs Improperly Joined the State Defendants

         In the largely identical “Butler” action, a group of similarly

situated plaintiffs (also represented by plaintiffs’ counsel here)

brought      substantially      indistinguishable          tort   claims   against

substantially the same defendants, including the state agencies

presently     at   issue     (the    Louisiana    Departments     of   Health    and

Environmental Quality).             On March 13, 2019, this Court dismissed




                                          6
    Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 7 of 12



those claims for failure to state a plausible claim for relief

under Rule 12(b)(6).     See Butler, 2019 WL 1160814.

      In the present motion, the plaintiffs simply (and tellingly)

provide little to no reason for doubting the Court’s findings

there.†   Therefore, as in Butler, the plaintiffs fail to state a

plausible claim for relief against either state defendant, and as

a result, their joinder of both state defendants is “improper”

under the binding law of this circuit.              For that reason, the

plaintiffs’ joinder of the state defendants must be disregarded

for purposes of the Court’s jurisdictional analysis.             Guillory,

434 F.3d at 313.

2.   Disregarding the Improperly Joined Defendants,              Diversity
Jurisdiction Exists over the Plaintiffs’ Action

      Considering only the plaintiffs and the three properly joined

defendants   –   E.I.   DuPont   de   Nemours   &   Co.   (DuPont),   DuPont

Performance Elastomers, LLC, and Denka Performance Elastomer, LLC

- the remaining analysis is straightforward.




†    Observing that the redline attached as Exhibit 1 to DuPont’s
opposition confirms that the plaintiffs’ complaint in this action
breaks little new ground, the Court incorporates by reference the
“Rule 12(b)(6)-type analysis” it performed in Butler.          See
Smallwood, 385 F.3d at 573. Here still, as there, the plaintiffs’
decision to “seek damages from the State for exposure to emissions
from a private defendant’s manufacturing facility ventures into
absurdity.” Butler, 2019 WL 1160814, at *6.


                                      7
     Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 8 of 12



a.     The Amount in Controversy Exceeds $75,000 per Plaintiff

       The removing defendants have demonstrated a strong likelihood

that the plaintiffs’ claims exceed $75,000 in value.           In addition

to alleging that they have already suffered a wide range of

potentially severe physical and emotional effects (including a

heightened risk of cancer), the plaintiffs also seek the Court’s

permanent enjoinment of the defendants’ “unreasonably dangerous

emissions.”      Accordingly, when taken as a whole, it is “facially

apparent” that the value of the plaintiffs’ claims exceeds $75,000

per plaintiff.     See Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,

883 (5th Cir. 2000).

       As a result, because the defendants have shown “that the

amount in controversy exceeds the jurisdictional amount, [their]

removal is proper,” as the plaintiffs have not “shown that it is

legally certain that [their] recovery will not exceed the [required

amount].”     See De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th

Cir. 2005) (emphasis added).

b.     Complete Diversity Exists Among the Properly Joined Parties

       Taking as true the plaintiffs’ allegations that they are each

citizens    of   Louisiana,   the   Court   may   not   decline   diversity

jurisdiction on grounds of incomplete diversity unless at least

one of the three properly named defendants is also a citizen of



                                     8
    Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 9 of 12



Louisiana.      As such, the Court must determine the citizenship of

each properly joined defendant.

      E.I. DuPont de Nemours & Company:              DuPont is a Delaware

corporation which famously maintains its corporate headquarters in

Delaware.‡       Accordingly,    DuPont   is   a   citizen   of    one   state:

Delaware.    That is not disputed.

      DuPont    Performance     Elastomers,    LLC   &   Denka     Performance

Elastomer LLC: The remaining defendants are limited liability

companies.      As the Fifth Circuit has stated, “the citizenship of

a LLC [sic] is determined by the citizenship of all of its

members.”      Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080

(5th Cir. 2008).     As a consequence, a limited liability company is

a citizen of every state in which its members are citizens.

      Here, the plaintiffs do not – and, in fact, cannot – contest

that DuPont Performance Elastomers is a wholly owned subsidiary of

DuPont. As such, because its sole member is a citizen of Delaware,

DuPont Performance Elastomer is too a citizen of Delaware.

      Likewise,    the   plaintiffs    cannot      reasonably     dispute   the

defendants’ claim that Denka is a citizen of Japan and Delaware,

because its two members are Denka USA LLC (a limited liability


‡     See CONTACT DUPONT, investors.dupont.com/contact/default.aspx.




                                      9
     Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 10 of 12



company whose lone member is a corporate citizen of Japan) and

Diana     Elastomers,      Inc.     (a     Delaware    corporation   which   also

maintains its corporate “nerve center” in Delaware).

       Accordingly, complete diversity exists among the plaintiffs

and the properly joined defendants.

c.     No Remaining Defendants Are Citizens of the Forum State

       For the foregoing reasons, neither DuPont, Dupont Performance

Elastomers, nor Denka Performance Elastomer are citizens of the

forum state of Louisiana.            Consequently, the defendants’ removal

of this action from Louisiana state court to Louisiana-based

federal       court   is   not    barred    by   the   forum-defendant   rule   of

§ 1441(b)(2).



                                           II.

        The    plaintiffs’       constitutional    arguments   for   a   lack   of

subject matter jurisdiction are inapposite and unavailing.

        In their motion, the plaintiffs first assert that the Court’s

“constitutional basis” for claiming jurisdiction is “blatant[ly]

lack[ing].”       See Mot. at 3–9.          This plainly incorrect statement

betrays a fundamental misunderstanding of the nature of Article

III and federal jurisdiction.              Indeed, while it is true that the

Constitution is the ultimate source of all federal judicial power,



                                           10
  Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 11 of 12



Article III, Section 2 affirmatively extends the judicial power

“to controversies . . . between citizens of different states.”

Moreover, “[w]ithin constitutional bounds, Congress decides what

cases the federal courts have jurisdiction to consider.”          Bowles

v. Russell, 551 U.S. 205, 212 (2007).           By enacting 28 U.S.C.

§ 1332(a), Congress decided, “[w]ithin constitutional bounds,”

that    the   federal   district   courts     shall   possess   original

jurisdiction over cases just like this one.           Decades of binding

caselaw confirms as much.

       The plaintiffs’ Eleventh Amendment arguments are similarly

misguided.    Indeed, even if the plaintiffs were barred from suing

arms of their own state government in federal court by the Eleventh

Amendment and its attendant doctrines of state sovereign immunity,

the plaintiffs’ ability to bring federal suit against improperly

joined defendants has no logical bearing on the jurisdictional

issues here.

                             *     *     *

       The plaintiffs’ motion challenges the defendants’ removal of

an action that pits twenty-three natural citizens of Louisiana

against three corporate citizens of Japan and Delaware, and two

administrative agencies of Louisiana.        Because the defendants are

correct that the state-agency defendants were improperly joined



                                   11
  Case 2:20-cv-02323-MLCF-DMD Document 36 Filed 11/19/20 Page 12 of 12



perhaps to artificially forestall this Court’s jurisdiction over

a case that is strikingly similar to a case this Court previously

dismissed with prejudice, those agencies must be disregarded for

purposes of the narrow jurisdictional inquiry necessitated by this

motion.

     The removing defendants have persuasively met their burden of

demonstrating a sound basis for the Court’s exercise of their

asserted ground for federal subject matter jurisdiction: diversity

jurisdiction under 28 U.S.C. § 1332(a).

     Accordingly, IT IS ORDERED: that the plaintiffs’ motion to

remand is DENIED.



                          New Orleans, Louisiana, November 19, 2020


                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                  12
